DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 01/19/2021. The response presented amendment to claim 2; and cancelled claim 8 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 01/19/2021, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20140083181 A1, US 20070035212 A1, US 20160116317 A1 and US 20130219707 A1. 
US 20140083181 A1 discloses an apparatus comprising an insert body, a sensor located in the cavity of the insert body, and an insert body holding nut and a sensor holding nut threaded to the interior surface of the sensor port. 
US 20070035212 A1 discloses a transducer assembly comprising: an elongated outer housing defining an interior and an exterior, the elongated outer housing having an axis along its elongated direction; a piezoelectric element coupled to and at least partially occluding a first end of the elongated outer housing; a pin holder coupled to and at least partially occluding a second end of the elongated outer housing, the pin holder comprising a first electrical pin; and a first wire coupling the first electrical pin to the piezoelectric element, wherein the first wire runs through the interior of the elongated outer housing.

US 20130219707 A1 discloses an apparatus for installing a transducer assembly in a sensor port of a flow cell comprising: an insert body configured for insertion into the sensor port, the insert body defines a cavity having an opening located at a first end of the insert body and an ultrasonic buffer at a second end of the insert body; a transducer assembly located in the cavity of the insert body, the transducer assembly comprises a housing having a first end, a second end proximate to the ultrasonic buffer opposite of the first end of the housing, and a piezoelectric crystal located in the second end of the housing; a holding nut located in the cavity proximate to the first end of the housing applying a compressive force to the housing to keep the second end of the housing proximate to the ultrasonic buffer; a coupling material in fluid form located in an area between the second end of the housing and the ultrasonic buffer; and a first O-ring located in the cavity proximate to the housing to assist in preventing the leakage of the coupling material from the area between the housing and the ultrasonic buffer.


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/Examiner, Art Unit 2861       


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861